                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

ALAN DOERING,                                                                                         PLAINTIFF
ADC #106115

v.                                          2:19-cv-00045-JM-JJV

WENDY KELLEY, Director, ADC; et al.                                                              DEFENDANTS


                                                     ORDER

         The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed.1 After careful review, the Partial

Recommendation is approved and adopted in its entirety as this Court’s findings in all respects.

         IT IS THEREFORE ORDERED that:

         1.       Defendants’ Motion for Partial Summary Judgment (Doc. No. 85) is GRANTED.

         2.       Plaintiff’s failure to protect claim against Defendants Kelley, Reed, Andrews,

Dycus, and Branch is DISMISSED WITHOUT PREJUDICE, and he may proceed with his

contaminated water claim against them.

         3.       It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

         Dated this 7th day of January, 2020.


                                                                     ________________________________
                                                                     UNITED STATES DISTRICT JUDGE




1
  The Court has received Plaintiff’s motion to voluntarily dismiss his failure to protect claim (ECF No. 93).
However, this motion is not deemed an objection to the Partial Recommendation.
